Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 1 of 15

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY

DARCI W. CRANE, IDAHO STATE BAR NO. 8852
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO

WASHINGTON GROUP PLAZA IV

800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788

TELEPHONE: (208) 334-1211

FACSIMILE: (208) 334-1413

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA, Case No.
Plaintiff, RULE 11 PLEA AGREEMENT
vs.

KARINA RENEE MOORE a/k/a KARINA
RENEE GARCIA,

Defendant.

 

 

Rev. September 2019
Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 2 of 15

1. GUILTY PLEA

A. Summary of Terms. Pursuant to Federal Rule of Criminal Procedure 1 1(c)(1)(B),
the Defendant, the attorney for the Defendant, and the Government’ agree that the Defendant will
plead guilty to count One of the Information, which charges the Defendant with Health Care
Fraud, in violation of 18 U.S.C. § 1347. The Defendant will also admit the asset forfeiture
allegation in the Information.

This plea is voluntary and did not result from force, threats, or promises, other than any
promise made in this agreement. Upon acceptance of the Defendant’s guilty plea(s), and the
Defendant’s full compliance with the other terms of this agreement, the Government, under
Federal Rules of Criminal Procedure 1 1(c)(1)(B), will recommend a sentence at the low end of
the United States Sentencing Guidelines (USSG) range determined by the District Court. Under
Federal Rule of Criminal Procedure 1 1(c)(1)(A), the Government agrees not to bring any
additional charges against the defendant based on conduct or allegations presently known to the
Government. |

B. Oath, The Defendant will be placed under oath at the plea hearing. The
Government may use any statement that the Defendant makes under oath against the Defendant in

a prosecution for perjury or false statement.

 

Cc. Waiver of Indictment, The Defendant hereby waives the right to prosecution by
indictment, pursuant to Federal Rule of Criminal Procedure 7(b), and agrees to plead guilty to the

Information as detailed herein.

 

' The word “Government” in this agreement refers to the United States Attorney for the
District of Idaho.

Plea Agreement ] : Rev. September 2019
Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 3 of 15

Il. WAIVER OF CONSTITUTIONAL RIGHTS AT TRIAL
The Defendant waives the following rights by pleading guilty pursuant to this agreement:
1) the right to plead not guilty to the offense(s) charged against the Defendant and to persist in
that plea; 2) the right to a trial by jury, at which the Defendant would be phesurned innocent and
the burden would be on the Government to prove the Defendant’s guilt beyond a reasonable
doubt; 3) the right to have the jury agree unanimously that the Defendant was guilty of the
offense; 4) the right, at trial, to confront and cross-examine adverse witnesses; 5) the right to
present evidence and to compel the attendance of witnesses; and 6) the right not to testify or
present evidence without having that held against the Defendant. If the Court accepts the
Defendant's guilty plea, there will be no trial. :
Ill. NATURE OF THE CHARGES
A. Elements of the Crime. The elements of the crime of Health Care Fraud, 18
U.S.C. § 1347, as charged in Count One, are as follows: 7
1, The defendant knowingly and willfully executed a scheme or plan to
defraud a health care benefit program, or a scheme or plan to obtain money or property owned by,
or under the custody or control of, a health care benefit program by means of materially false or
fraudulent pretenses and representations; |
2. The defendant acted with the intent to defraud;
3, The victim or intended victim was a “health care benefit program;” and
4. The scheme or plan to defraud was executed in connection with the
delivery or payment for health care benefits, items, or services. 3
B, Factual Basis, The Defendant admits the following facts are true:
The defendant KARINA RENEE MOORE a/k/a KARINA RENEE GARCIA was

employed by Marquis Companies from August 2007 to April 2016. During that time, the

Plea Agreement 2 Rey. September 2019
Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 4 of 15

Defendant worked as the office manager at a skilled nursing facility, Marquis Care of Shaw
Mountain, in Boise, Idaho. In May 2016, Marquis Companies sold the skilled nursing facility to
Cascadia Healthcare and the facility was renamed Shaw Mountain of Cascadia. The Defendant
continued to work at Shaw Mountain, employed by Cascadia from May 2016 to December 2016.

On December 1, 2016, employees at Shaw Mountain of Cascadia called law enforcement
after discovering checks showing that the defendant had embezzled $23,805.66. The Defendant
admitted she took the money. The Defendant wrote herself checks on the resident trust account,
forged the administrators’ signatures, and deposited the checks into an account she controlled.
The money she took from the resident trust account included residents’ sozial security payments
and patients’ liability checks. The investigation revealed the Defendant had been defrauding the
Shaw Mountain care facility since at least January 2010. :

The Defendant used multiple methods to cover her fraud. From January 2010 to August
2011, the Defendant was able to reduce the private liability due from the desde on a Medicaid
stay to zero. The Defendant continued to collect the private liability from:the residents, residents’
payees, and/or family members and embezzled the funds, This resulted in a loss of $36,031.89.

The Medicaid system changed in August 2011. To continue her seheme, from August
2011 to December 2016, the Defendant was able to fraudulently bill Medicaid for services that
were covered by other health care benefit programs such as Medicare. The Defendant, however,
was not able to easily access the account where the Medicaid payments were sent, but she was in
charge of posting the payments to accounts receivable. Thus, the Defendant continued to take
residents’ private liability payments and social security payments from the resident trust account.
To cover those losses and balance the accounts, the Defendant posted the ee Medicaid

proceeds to resident accounts. This resulted in a loss of $360,778.08 to Marquis Companies and a

Plea Agreement 3 Rev. September 2019
Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 5 of 15

loss of $23,805.66 to Cascadia Healthcare. If Medicaid had known that afer health care
benefit program was paying for the services, it would not have paid the elaine.

There was one specific resident at Shaw Mountain who had a long:term care insurance
policy. From 2013 to 2015, the defendant billed both Medicaid and the long term care insurance.
Both health care providers paid for the resident's medical expenses. Instead of making the
necessary adjustments to the Medicaid billings and returning the funds, the defendant fraudulently
took the money. The failure to report third party liability resulted in a loss of $180,368.23 to
Medicaid.

In addition, the defendant collected and misused the social security checks of a deceased
resident. She misused a total of $8,477 of money that belonged to the Social Security
Administration and $2,400 in conserved funds that belonged to the decom resident.

While the defendant worked at the Shaw Mountain care facility, she defrauded health care
programs and social security programs, resulting in a loss of $611,860.86.

IV. SENTENCING FACTORS
A. Penalties. The crime of Health Care Fraud, 18 U.S.C. § 1347, as charged in count

One, is punishable by:

1. a term of imprisonment of up to ten years;
Z a term of supervised release of not more than three years;
3. a maximum fine of $250,000, and a special assessment of $100.

B. Supervised Release. The Court may impose a period of supervised release. No
agreement exists as to its length.

The law permits the combined prison time and term of supervised release to exceed the
maximum term of incarceration for the crime(s) to which the Defendant is pleading guilty.

Violation of any condition of supervised release may result in further penalties and prosecution.

Plea Agreement 4 Rev. September 2019
Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 6 of 15

CG. Fines and Costs. The Cour may impose a fine. No agreement exists as to its
amount of the fine. The Court may also order the Defendant to pay the costs of imprisonment,
probation, and supervised release.

D. Special Assessment. The Defendant will pay the special assessment(s) before
sentencing and will furnish a receipt at sentencing. Payment will be enacde ts

The United States District Court, Clerk’s Office :
Federal Building and United States Courthouse

550 West Fort Street, Fourth Floor

Boise, Idaho 83724

E. Restitution. In addition to paying any forfeiture, fine, and costs imposed, the
Defendant also agrees to pay restitution equal to the full amount of loss caused to any victim. The
Defendant agrees to pay restitution in the sum of $61 1,860.86 to the following victims:
$585,655.20 to Marquis Companies I Inc., $23,805.66 to Shaw Mountain of Cascadia, LLC, and
$2,400 to P.L.’s estate. The Defendant agrees that all monetary penalties imposed by the Court,
including restitution, will be due immediately and can immediately be enforced by the
Government (whether through 18 U.S.C. § 3613 or otherwise). The Defendant agrees that the
payment schedule or plan is neither the only method, nor a limitation on the methods, available
for enforcing the judgment. It is simply a schedule or plan for minimum payments. The
Defendant is aware that voluntary payment of restitution prior to adjudication of guilt is a factor
the Court can consider if the Defendant has accepted responsibility under USS. § 3El.1.

F. Forfeiture. The Court will enter a forfeiture order as part of the Defendant’s
sentence. The Defendant will immediately forfeit to the Government the Sroperty set a in: this
agreement, the charging document to which the Defendant is pleading, “i any Bill of Particulars.
Defendant agrees that those decuments provide statutory authority for forfeiture.

1. Additionally, Defendant agrees to forfeit the following.

Plea Agreement 5 Rev. September 2019
Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 7 of 15

a. Forfeiture Money Judgment for Unrecovered Property. The Court
may impose forfeiture of a monetary sum, or money judgment, equivalent to unrecovered
property including unrecovered proceeds of the offense of conviction stained and controlled by
the Defendant, property derived from or traceable to such proceeds, and/or unrecovered property
the Defendant used to commit or facilitate the offense, as authorized by applicable statutes.
Defendant agrees to a forfeiture judgment of at least $611,860.86. :

b. Substitute Assets Up To the Value of Unrecovered Property Subject
to Forfeiture. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes, the Defendant agrees
to forfeit substitute assets, or any other property of the Defendant up to the value of any
unrecovered property subject to forfeiture. Post-sentencing forfeiture of substitute assets does not
entitle the Defendant to resentencing. :

2. Defendant makes the following additional agreements and waivers related
to forfeiture.

a. Regarding the above property, the Defendant (a) is the sole owner,
unless otherwise set out herein; (b) hereby withdraws any claims filed in any administrative or
civil forfeiture proceeding; (c) agrees to assist fully in the forfeiture and tg take all steps necessary
to pass clear title to the Government; (d) will testify truthfully in any forfeiture proceeding and
will not assist a third party in asserting a claim; (e) agrees to administrative or civil forfeiture, or
abandonment, if the Government does not pursue criminal forfeiture; and iG agrees that variations
or errors in serial numbers or property descriptions shall not affect forfeitire

b. Forfeiture is separate from all other penalties, including fines and
sestficiflion: As with other penalties, the Court will determine forfeiture at sentencing. Any stated
or pleaded forfeiture amount is an “at least” amount and the Court may ‘pose greater or

additional forfeitures. The Defendant waives requirements regarding notice and pronouncement

Plea Agreement 6 Rev. September 2019
Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 8 of 15

of forfeiture, including: (a) in charging documents, (b) at the change of plea hearing, (c) at
sentencing, and (d) in the judgment.. See FED. R. CRIM. P. 11(b)(1)Q), 32.2, and 43(a).
¢ The Defendant waives all challenges and objections, on any
grounds, to any forfeiture in accordance with this agreement. If this agreement is withdrawn for
any reason, the Defendant waives the right to contest all administrative and civil forfeitures that
began before the withdrawal. The Defendant agrees to hold the United States, its agents, and
employees harmless from any claims related to seizures or forfeiture in this case or the related
investigation. The forfeiture provisions of this agreement will survive the-Defendant’s death and
bind the Defendant’s heirs, successors and assigns until forfeiture is fully collected. Any forfeited
property directed to victims shall not be returned even if Defendant's conviction is overturned or
abated.
d. The District Court shall retain jurisdiction to consider and rule on

forfeiture and related issues, unless a higher Court directs otherwise.
V. SEIZED PROPERTY: ABANDONMENT AND WAIVER

The Defendant abandons, releases, and waives any interest in aces seized or otherwise
obtained by the Government or law enforcement in this case unless specific exceptions are noted
in this agreement. Such property will be disposed of, destroyed, sold, or wansferred in the
Government’s sole discretion. Such disposition shall not constitute antisiaction of any
assessment, fine, restitution, forfeiture, cost of imprisonment, or any sh penalty that this Court
may impose.
VI. UNITED STATES SENTENCING GUIDELINES

A. Application of Sentencing Guidelines. The Court must consider the U.S.S.G. in
determining an appropriate sentence under 18 U.S.C. § 3553. The defendant agrees that the Court

may consider “relevant conduct” in determining a sentence pursuant to U.S.S.G. § 1B1.3.

Plea Agreement i : Rev. September 2019
Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 9 of 15

The Court is not a party to this agreement and the agreement does not bind the Court’s
determination of the U.S.S.G. range. The Court will identify the factors that will determine the
sentencing range under the U.S.S.G. The Court has complete discretion to impose any lawful
sentence, including the maximum sentence possible.

Recognizing that this agreement does not bind the Court, the sins agree to the
recommendations and requests set forth below.

B. Sentencing Guidelines Recommendations and Requests:

L. Government’s Statements at Sentencing. The Government reserves the
right to allocute fully at sentencing regarding any sentencing recommendation. The Government
may rely on or submit any information, including relevant conduct, in support of its
recommendation regardless of whether the agreement or the pre-sentence investigation report
contain this information. Any exception must be specified in this apreoenesic

2. Acceptance of Responsibility. If the Defendant clearly accepts
responsibility for the offense, the Defendant will be entitled to a reduction of two levels in the
combined adjusted offense level, under U.S.S.G. § 3E1.1(a). The Government will move for an
additional one-level reduction in the combined offense level under § 3E1 ‘A(b) if the following
conditions are met: (1) the Defendant qualifies for a decrease under § 3E1. 1a); (2) the offense is
level 16 or greater; and (3) the Defendant has timely notified authorities of the Defendant’s
intention to enter a plea of guilty, thereby permitting the Government to avoid preparing for trial
and permitting the Court to allocate its resources efficiently. If, before sentence is imposed, the
Defendant fails to meet U.S.S.G. § 3E1.1’s criteria, or acts in a manner inconsistent with
acceptance of responsibility, the Government will withdraw or decline to inake the motion.

Be Amount of Loss. The parties agree that the amount of loss is $611,860.86.

Plea Agreement 8 Rev. September 2019
Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 10 of 15

4. Downward Departure or Variance Request by Defendant. If the
Defendant wishes to seek a departure or variance, the Defendant must provide written notice to
the Government, along with the reasons and basis therefore, 21 days before the date sct for
sentencing.

VII. WAIVER OF RIGHT TO DIRECT APPEAL AND TO COLLATERAL ATTACK
UNDER 28 U.S.C. § 2255

 

A. Waiver: In exchange for this agreement, and except as provided in subparagraph
B, the Defendant waives any right to appeal or collaterally attack the entry of plea, the conviction,
the entry of judgment, and the sentence, including forfeiture and restitution. This waiver includes
any challenge to the constitutionality of any statute of conviction including arguments that the
admitted conduct docs not fall within any statute of conviction.

The Defendant acknowledges that this waiver will result in the distnissal of any direct
appeal or collateral attack the Defendant might file seeking to challenge the plea, conviction or
sentence in this case. Further, the filing of such an appeal or collateral attack will breach this
agreement and allow the Government to withdraw from it, as well as to take other remedial
action. 3

If the Defendant believes the Government has not fulfilled its obligations under this
agreement, the Defendant will object at the time of sentencing; further objections are waived.

B. Exceptions: :

1. Direct Appeal: Notwithstanding subparagraph A, the Defendant may file
one direct appeal if one of the following unusual circumstances occurs:
a. the sentence imposed by the Court exceeds: the statutory maximum;

b. the Court arrived at an advisory USSG range by applying an
upward departure under chapter SK of the USSG; or

Plea Agreement 9 Rev. September 2019
Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 11 of 15

c the Court exercised its discretion under 18 US.C. § 3553(a) to
impose a sentence that exceeds the SOT, USSG range as
determined by the Court.

The Defendant understands that the above circumstances occur sy and that in most

cases this agreement completely waives all appellate rights. i
2s Motion Under 28 U.S.C. § 2255: Notwithstanding subparagraph A, the

Defendant may file an ineffective assistance of counsel claim in a 28 Use . § 2255 motion.
VIII. PROVIDING INFORMATION FOR THE PRESENTENCE REPORT

The Defendant agrees to provide financial information and any other information
requested by a representative of the United States probation office for use in preparing a pre-
sentence investigation report, and agrees that the United States probation affice may share all
financial information with the Goverment. Failure to execute releases or to provide information
for the pre-sentence investigation report violates this agreement and relieves the Government of
its obligations from it. Such failure by the Defendant and response by the Government will not,
however, constitute grounds for withdrawing the plea of guilty unless the Severn so
requests. Providing materially false information will subject the Defendatt to additional
penalties, including an enhancement under U.S.S.G. § 3C1.1. |
IX. DISCLOSING FINANCIAL INFORMATION

The Defendant agrees to disclose all the Defendant’s assets and sources of income to the
Government, including all assets over which the Defendant exercises or : direct or
indirect control, or in which the Defendant has had any financial interest. This includes all
community property. The Defendant also agrees to cooperate in dutta any records relating to
ownership of assets when sought by the Government. The Defendant agrees truthfully to
complete a personal financial statement within 14 days from the date the Defendant signs this

agreement or from the date the financial statement is provided to the Defendant or counsel,

Plea Agreement 10 2 Rev, September 2019
Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 12 of 15

whichever is later. The Defendant agrees to provide updates with any material changes in
circumstances, as described in 18 U.S.C. § 3664(k), within 7 days of the event giving rise to the
changed circumstances. The failure timely and accurately to complete, sign, and update the
financial statements may constitute failure to accept responsibility under U.S.S.G, § 3E1.1, as
well as other things.

The Defendant authorizes the Government: (a) to obtain a credit report on the Defendant;
(b) to inspect and copy all! financial documents and information held by the United States
probation office; and (c) to obtain all financial records related to the Defendant.

Before sentencing, Defendant agrees not to dissipate any assets without the consent of
both the Government's financial litigation unit and asset forfeiture unit. If any assets are sold,
any sale proceeds will be deposited with the Clerk of Court and, upon sentencing, paid toward
any monetary penalties ordered in the judgment.

X. NO RIGHT TO WITHDRAW PLEA

The Defendant understands that the Court may not follow the recommendations or
requests made by the parties at the time of sentencing. The Defendant cannot withdraw from this
agreement or the guilty plea, regardless of the Court's actions.

XI. CONSEQUENCES OF VIOLATING AGREEMENT

A. Government’s Options. Ifthe Defendant fails to keep any promise in this
agreement or commits a new crime, the Government is relieved of any obligation: 1) to make a
sentencing recommendation consistent with the terms promised in this agheernents and 2) not to
prosecute the Defendant on other charges, including charges not pursued gue to this agreement.
Such charges may be brought without prior notice. If the Government dielecctune that a breach
warrants prosecution before sentencing, it may withdraw from this Serbechent in its entirety. In

addition, if the Government determines after sentence is imposed that the Defendant’s breach of

Plea Agreement i Rev, September 2019
Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 13 of 15

the agreement warrants further prosecution, the Government may choose between letting the
conviction(s) under this agreement stand or vacating such conviction(s) so that charge(s) may be
re-prosecuted. |

The Government's election to pursue any of the above options provides no basis for the
Defendant to withdraw the guilty plea(s) made pursuant to this agreement.

B. Defendant’s Waiver of Rights. If the Defendant fails to keep any promise made
in this agreement, the Defendant gives up the right not to be placed twice in jeopardy for the
offense(s) to which the Defendant entered a plea of guilty or which were dismissed under this
agreement. In addition, for any charge that is brought as a result of the Defendant's failure to
keep this agreement, the Defendant gives up: (1) any right under the Constitution and laws of the
United States to be charged or tried in a more speedy manner; and (2) the right to be charged
within the applicable statute of limitations period if the statute of limitations has expired.

Furthermore, if the Defendant does not enter an acceptable plea, the Government will
move to continue the trial now set to allow the Government adequate time:to prepare. The
Defendant agrees not to contest such a continuance, and agrees that the resulting delay would be
excludable time under 18 U.S.C. § 3161(h).

XII. MISCELLANEOUS

A. No Other Terms. This agreement is the complete eidestgicing between the
parties, and no other promises have been made by the Government to the Defendant or to the
attorney for the Defendant. This agreement does not prevent any Governmental agency from
pursuing civil or administrative actions against the Defendant or any property. Unless an
exception to this paragraph is explicitly set forth elsewhere in this dese this agreement does
not bind or obligate Governmental entities other than that specified as the Government in this

agreement (i.e., the United States Attorney’s Office for the District of Idaho).

Plea Agreement 12 Rev. September 2019
Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 14 of 15

B. Plea Agreement Acceptance Deadline. This plea offer is explicitly conditioned
on the Defendant's notification of acceptance of this agreement no later than 5:00 p.m. on
December 3, 2019.

XIIL. UNITED STATES’ APPROVAL

I have reviewed this matter and the agreement. This agreement constitutes a formal plea
offer from the Government. Any oral discussions with the Defendant and defense counsel about a
plea do not constitute a plea offer. Any written offer or agreement made before this agreement is
no longer a valid offer by the Government and is rescinded. I agree on behalf of the United States
that the terms and conditions set forth above are appropriate and are in the best interests of justice.

BART M. DAVIS

 

 

UNITED STATES ATTORNEY
By:
aie ee
(je Or I2/3/\4
DARCI W. CRANE Date |

Assistant United States Attomey
XIV. ACCEPTANCE BY DEFENDANT AND COUNSEL

Ihave read and carefully reviewed every part of this agreement with my attomey. I
understand the agreement and its effect upon my potential sentence. Furthermore, I have
discussed all of my rights with my attorney and I understand those rights. No other promises or
inducements have been made to me, directly or indirectly, by any agent ofthe Government,
including any Assistant United States Attorney, concerning the plea to be entered in this case. ]
understand that this agreement is a formal plea offer from the Government. Any oral discussions
between the Government and me or my counsel about a plea do not contiitate a plea offer. Any

written offer or agreement made before this agreement is no longer valid and is rescinded. In

addition, no one has threatened or coerced me to do, or to refrain from doing, anything in

Plea Agreement 13 : Rev. September 2019
Case 1:19-cr-00386-BLW Document 2 Filed 12/03/19 Page 15 of 15

connection with this case, including entering a guilty plea. 1 understand that, if] am not a citizen
or naturalized citizen of the United States, by pleading guilty in this case it is virtually certain that

1 will be removed from the United States. | am satisfied with my attomey's advice and

Ji 3-207

 

Date

a/k/a KARINA RENEE GARCIA
Defendant

I have read this agreement and have discussed the contents of the agreement with my
client. This document accurately sets forth the entirety of the agreement. I have conveyed all
written offers from the Government to the Defendant pursuant to Missouri v. Frye, 132 S. Ct.
1399, 1408-09 (2012). I understand that this agreement is a formal plea offer from the
Government. Any oral discussions between the Government and me or ny client about a plea do
not constitute a plea offer. Any written offer or agreement made before this agreement is no
longer valid and is rescinded. I have discussed with my client the fact that if my client is not a
citizen or naturalized citizen of the United States, by pleading guilty in this case, it is virtually
certain that my client will be removed from the United States. I concur in my client’s decision to

plead guilty as set forth above.

My yO >] s\ 208

JEFHREY BROWNSON Date
Attomey for the Defendant

 

Plea Agreement 14 Rev. September 2019
